Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/27/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-3 and 25-26, elected claims, are pending and are presented for examination.  Claims 7-24 have been withdrawn. Claim 6 is considered “cancelled”. 

Applicant’s Argument: 
Applicant argues previous claim 5, now merged into claim 1, is not taught by cited prior arts such that “this reference is completely silent about that rotation angle signal being used as "synchronization information" for synchronizing switching timings between the power semiconductor switching elements of the first and second inverters IN100, IN200”. 
The claimed limitation at issue is “ (1) the synchronization information is rotation angle information based on a detection result of a rotation angle sensor that is configured to detect a rotational position of the rotating electric machine; and (2) the same rotation angle information is branched and inputted to both the first and second operation circuits”. 

Examiner’s Response: 
YOSHIDA et al (JP 2010130793 A, IDS) is a secondary art combined with the primary art. 
See markup of Fig. 1.  Two arrows are added for explanation.  

    PNG
    media_image1.png
    390
    601
    media_image1.png
    Greyscale

R400 is a rotation angle sensor.  As shown, a detection result of a rotation angle sensor (R400) is branched and inputted to both the first and second operation circuits (see IN100, IN200).  Hence, limitation (2) is satisfied. 
Second arrow indicates synchronization signal is sent from the first operation circuit to the second operation circuit.  
YOSHIDA teaches: 
[0006] A first aspect of the invention is a motor control device that drives and controls a motor having a plurality of polyphase connections, and includes a plurality of inverters connected to the plurality of polyphase connections, wherein the inverter provides a drive control command for the motor. and a drive circuit for driving the power switching element based on the drive control command, and based on the rotational position of the motor rotor and the periodically generated synchronization command, A processing timing correction unit is provided for correcting at least one of the arithmetic control timings of the arithmetic control units provided in the inverter so that the arithmetic control timings of the respective arithmetic control units are synchronized with each other.  
One of the plurality of inverters outputs a synchronization signal as the synchronization command to the remaining inverters, and the remaining inverters are provided with the processing timing correction unit, Correction may be made so that the drive control command is generated in synchronization with the synchronization signal. 
[0021] ….  It has a synchronizing signal receiver IN212 that receives a synchronizing signal, and a processing timing correcting unit IN213 that corrects the timing of switching timing calculation processing based on the received synchronizing signal and the rotation angle detected by the rotation angle sensor R400.  
Thus, it is clear that YOSHIDA teaches rotation angle information based on a detection result of a rotation angle sensor is a component of the synchronization information.  Thus, limitation (1) is satisfied.  

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is non-elected.  It is written as depending to claim 4.  Claim 4 has been cancelled.  Therefore, claim 6 should be cancelled as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (JP 2016181949 A, IDS) in view of YOSHIDA et al (JP 2010130793 A, IDS).   
As for claim 1, TAKAHASHI discloses a control apparatus for controlling drive of a rotating electric machine, the rotating electric machine having coils of two or more phases, 
the control apparatus comprising: 
a first inverter (20, e.g., Fig. 1) to be connected with first ends (111, 121, 131) of the coils, the first inverter having a plurality of first switching elements (21-26) each corresponding to one of the coils; 
a second inverter (30) to be connected with second ends (112, 122, 132) of the coils, the second inverter having a plurality of second switching elements (31-36) each corresponding to one of the coils; and 
a controller (70) including a first operation circuit and a second operation circuit (71, obvious matter. see note below), 
the first operation circuit being configured to generate a first control signal for control of the first inverter (see connection to the first inverter), 
the second operation circuit being configured to generate a second control signal for control of the second inverter (see connection to the second inverter), 
wherein the control apparatus is configured so that switching timings (i.e., ON/OFF) are synchronized, based on synchronization information, between the first and second inverters [0046-0047, 0051-0053, 0061-0062, 0065-0066, 0073-0074, 0080-0081]. 
Note: TAKAHASHI is silent to explicitly describe the controller (70) including a first operation circuit and a second operation circuit (71), such that the first operation circuit being configured to generate a first control signal for control of the first inverter, the second operation circuit being configured to generate a second control signal for control of the second inverter.  However, TAKAHASHI discloses the controller (70) including an operation circuit (71) configured to generate a first control signal for control of the first inverter and a second control signal for control of the second inverter, by respective connection circuits.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a first operation circuit and a second operation circuit in the controller to drive the first and second inverter.  
TAKAHASHI failed to describe the control apparatus as set forth in claim 1 wherein the synchronization information is rotation angle information based on a detection result of a rotation angle sensor that is configured to detect a rotational position of the rotating electric machine, and a single rotation sensor (R400) for the same rotation angle information is branched and inputted to both the first and second operation circuits.  
YOSHIDA et al (JP 2010130793 A) discloses a synchronization information is rotation angle information based on a detection result of a rotation angle sensor (R400) that is configured to detect a rotational position of the rotating electric machine [0009, 0016, 0021-0022].  YOSHIDA further teaches (see Fig. 1) a single rotation sensor (R400) for the same rotation angle information is branched and inputted to both the first and second operation circuits (see markup and explanation in examiner’s response above.  Also, refer English translation of YOSHIDA et al (JP 2010130793 A) as in PTO-892). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings.  As a result of accurate control, torque pulsation caused by the current phase shift is eliminated.

As for claim 2, TAKAHASHI in view of YOSHIDA teaches the control apparatus as set forth in claim 1, wherein the controller comprises a first controller that includes the first operation circuit, and a second controller that includes the second operation circuit and is provided separately from the first controller.  Note that YOSHIDA et al (JP 2010130793 A) discloses controller (Figs.1,4) comprises a first controller including a first operation circuit (IN110, IN 120) and a second operation circuit (IN210, IN220) provided separately from the first controller, such that the first operation circuit being configured to generate a first control signal for control of the first inverter (IN130), the second operation circuit being configured to generate a second control signal for control of the second inverter (IN230).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for increasing accuracy from influence of electromagnetic waves by independent control.  
As for claim 3, TAKAHASHI in view of YOSHIDA teaches the control apparatus as set forth in claim 1, wherein TAKAHASHI teaches the controller (70, Fig. 1) is a single controller (integrated in one unit), and TAKAHASHI in view of YOSHIDA teaches both the first and second operation circuits are provided in the single controller.   
As for claim 25, TAKAHASHI in view of YOSHIDA discloses the control apparatus as set forth in claim 1, wherein the first inverter is connected with a first voltage source, and the second inverter is connected with a second voltage source that is insulated from the first voltage source (see Fig. 1).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (JP 2016181949 A, IDS) in view of YOSHIDA et al (JP 2010130793 A, IDS), and in further view of Cooper et al (US 20150288257 A1).  
As for claim 26, TAKAHASHI in view of YOSHIDA is silent to teach the control apparatus as set forth in Claim 1 wherein the rotation angle sensor is configured to output analog signals indicative of the detected rotational position of the rotating electric machine, the control apparatus further comprises an analog-to-digital converter configured to convert the analog signals outputted from the rotation angle sensor into digital signals, and the digital signals are branched and inputted, as the rotation angle information, to both the first and second operation circuits. 
Cooper discloses a motor drive such that the rotation angle sensor (sensors 40, Fig. 3) [0021] is configured to output analog signals (as inputs to 82) [0025] indicative of the detected rotational position of the rotating electric machine, the control apparatus further comprises an analog-to-digital converter (82) [0025] configured to convert the analog signals outputted from the rotation angle sensor into digital signals, and the digital signals are inputted, as the rotation angle information, to operation circuits (50). 
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to combine the teaching of Cooper with that of TAKAHASHI in view of YOSHIDA for known results of accurate calculation by digital.  
As a result of combining, it results “the digital signals are branched and inputted, as the rotation angle information, to both the first and second operation circuits” as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834